Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Everett Diederiks on 6/30/2021.

The application has been amended as follows: 
Claim 1, line 5, remove the period after “composition” and insert “, wherein the composition is free of gluten protein, a fat, and a leavener.”
Claim 12, line 7, after “annealing” and before the “;” insert “, wherein the composition is free of gluten protein, a fat, and a leavener”
Claim 21, line 5, remove the period after “composition” and insert “, wherein the composition is free of gluten protein, a fat, and a leavener.”
Please cancel claim 9. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-8,10-12, 15-21 were affirmed by the PTAB in the decision dated 5/26/2021. Claim 9 was reversed. The board found that it would not have been obvious to exclude fat from the gluten free tortilla of The 36th Avenue as taught in Feasting on Fruit since there is not sufficient predictability that a combination of quinoa flour, oat flour, and brown rice flour would work for the intended purpose in the absence of olive oil or another fat(see board decision p. 20-21).
The appellant agreed to incorporate the limitations of claim 9 into independent claims 1,12, and 21 by examiner’s amendment, thus putting the pending claims in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791